DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 12 May 2021. In view of this communication, claims 1-29 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to. Claim 1 recites the limitation "the first region in the Y-axis direction is greater than a degree of resin molecular orientation in the second section of the insulating base material in the Y-axis direction" in the fourth paragraph of the claim. This limitation is recited before the insulating base material is said to be a resin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim specifies that the second region has a degree of resin molecular orientation greater than either the first or the third regions. This directly contradicts claim 1, upon which claim 7 is dependent, because claim 1 recites that “a degree of resin molecular orientation in the first region … is greater than a degree of resin molecular orientation in the second”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Abe et al. (US 2009/0107703 A1), hereinafter referred to as Abe et al.
Regarding claim 1, Abe et al. teaches a resin substrate (10) comprising: (Fig. 1A, paragraph 27: structure 10)

    PNG
    media_image1.png
    429
    739
    media_image1.png
    Greyscale

an insulating base material including a first main surface and a second main surface at least one of which is parallel or substantially parallel to each of an X-axis direction and a Y- axis direction in an X-Y-Z orthogonal coordinate system, the first main surface and the second main surface opposing each other; wherein (Fig. 1A, paragraph 114: insulating base material 11 with reinforced section 10a which is unbent with opposite upper and lower surfaces; Paragraph 115, 117, 127, 128: the insulating base material may be a resin)
the insulating base material is divided into a first section and a second section each of which is arranged in the X-axis direction; (Fig. 1A, paragraph 114: reinforced section 10a, relaxation area 10b, and bending area 10c are arranged in the horizontal direction; the examiner is considering 10a, 10b to be the first section and 10c to be the second section)
the first section includes, when evenly divided into three in a Z-axis direction, a first region closest to the first main surface, a second region closest to the second main surface, and a third region between the first region and the second region; and (Fig. 1A: the structure 10 may be divided into three regions in the Z-axis direction)
a degree of resin molecular orientation in the first region in the Y-axis direction is greater than a degree of resin molecular orientation in the second section of the insulating base material in the Y-axis direction. (Fig. 1A, paragraph 128: stress relaxation area 10A, 10b has a higher modulus of elasticity and greater crystallization than the area 10C, higher crystallization produces a molecular structure that is held together in an ordered three-dimensional arrangement (see attachment from Study.com), thus stress relaxation area 10A, 10b inherently has a higher degree of molecular orientation; the Examiner will assume that Y-axis direction means X-direction for the purpose of the present rejection.)
         Regarding claim 2, Abe et al. teaches wherein a degree of resin molecular orientation in the third region in the Y-axis direction is greater than the degree of resin molecular orientation in the second section of the insulating base material in the Y-axis direction (By dividing the substrate 10 in to 3 regions the first region would be the top of  sub-substrate 13 where the chip is connected, extending 2/3 of the way down sub-substrate 13, the second region would be the bottom of the substrate 10, extending 2/3 of the way up the sub-substrate 11, and the third region would be The top 1/3 of sub substrate 11 and the bottom 1/3 of sub substrate 13; thus the third region would have a higher molecular orientation then the second region since substrate 13 is illuminated to crystalize the material and sub substrate 11  is not crystalized and the third region includes part of down sub substrate 13 which has been crystalized)
       Regarding claim 3, Abe et al. teaches wherein the degree of resin molecular orientation in the first region in the Y-axis direction is greater than each of a degree of resin molecular orientation in the second region in the Y- axis direction and the degree of resin molecular orientation in the third region in the Y-axis direction; and the degree of resin molecular orientation in the third region in the Y-axis direction is greater than the degree of resin molecular orientation in the second region in the Y-axis direction (The molecular orientation in the first region would be the highest since the whole region has been crystalized and none of the other regions have been fully crystalized).  
     Regarding claim 4, Abe et al. teaches wherein a degree of resin molecular orientation in the second region in the X-axis direction is greater than a degree of resin molecular orientation in the second section of the insulating base material in the X-axis direction.
Regarding claim 6, Abe et al. teaches wherein a degree of resin molecular orientation in the third region in the X-axis direction is greater than the degree of resin molecular orientation in the second section of the insulating base material in the X-axis direction. (by dividing the substrate 10 in to 3 regions  the first region would be the top of  sub substrate 13 where the chip is connected , 2/3 of the way down sub substrate 13, the second region would be the bottom of the substrate 10, 2/3 of the way up sub substrate 11, and the third region would be The top 1/3 of sub substrate 11 and the bottom 1/3 of sub substrate 13; thus the third region would have a higher molecular orientation then the second region since substrate 13 is illuminated to crystalize the material and sub substrate 11  is not crystalized and the third region includes part of  down sub substrate 13 which has been crystalized).  
Regarding claim 8, Abe et al. teaches the resin substrate according to claim 1, wherein the insulating base material includes a bent portion in the first section, the bent portion being bent in the Z-axis direction. (Fig. 1A, paragraph 114: 10b relaxes and bends slightly to absorb the stress from bending area 10c).
Regarding claim 9, Abe et al. teaches wherein in the second section, a degree of resin molecular orientation in the X-axis direction and the degree of resin molecular orientation in the Y-axis direction are isotropic (para 117, 127).
Regarding claim 10, Abe et al. teaches a mounting electrode in the second section (15).
Regarding claim 11, Abe et al. teaches an interlayer connection conductor in the second section (12).
Regarding claim 12, Abe et al. teaches the resin substrate according to claim 1, wherein the insulating base material includes a photo-oriented polymer. (Paragraph 117: excitation light is used to selectively crystallize the insulating layers 11, 13)
Regarding claim 13, Abe et al. teaches the resin substrate according to claim 1, wherein the insulating base material includes a plurality of resin layers, each made of a thermoplastic resin, and the plurality of resin layers are laminated on each other. (Paragraph 117: insulating layer 13 is formed on insulating layer 11; these together with wiring layers 12 and 15 make up the structure 10).
          Regarding claim 15, Abe et al. teaches a signal line in or on the insulating base material; wherein at least a portion of the signal line is in the third region(fig 1A, 15; Note by dividing the substrate 10 in to 3 regions  the first region would be the top of  sub substrate 13 where the chip is connected  extending 2/3 of the way down sub substrate 13, the second region would be the bottom of the substrate 10 extending 2/3 of the way up sub substrate 11, and the third region would be The top 1/3 of sub substrate 11 and the bottom 1/3 of sub substrate 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2009/0107703 A1) as applied to claim 13 above, and further in view of Barth et al. (US 2004/0224474).
Regarding claim 14, Abe as disclosed in rejection 13 above does not disclose wherein a dielectric constant of the third region is smaller than at least one of a dielectric constant of the first region and a dielectric constant of the second region. However, Abe does disclose that layer (fig 1A, 11) can be made from a polyimide resin (para 115) which has a dielectric constant from 3.1-3.55(OMNEXUS). Additionally, Abe discloses using a photosensitive insulation layer (Fig 1A, 13) but does not disclose the dielectric constant of the insulating layer. However, Barth et al. (US 2004/0224474) discloses using a photosensitive insulation layer with a dielectric constant of 2.7(para 0034). It would have been obvious to one skilled in the art at the time of the invention to use a photosensitive insulation layer with a dielectric constant of 2.7 as disclosed by Barth et al. with e electronic device of Abe, since as shown by Barth et al., using a photosensitive insulation layer with a dielectric constant of 2.7 is commonly done because of the good insulating properties it exhibits.  
 Thus by dividing the substrate 10 in to 3 regions  the first region would be the top of  sub-substrate 13 where the chip is connected, extending 2/3 of the way down sub-substrate 13, the second region would be the bottom of the substrate 10, extending 2/3 of the way up the sub-substrate 11, and the third region would be The top 1/3 of sub-substrate 11 and the bottom 1/3 of sub substrate 13 where the substrates 11 and 13 meet; Thus the dielectric constant of the third region would obviously be smaller than the dielectric constant of the second region).
Allowable Subject Matter
Claims 5, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 22 and 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a first insulating base material formation step of, when the first molecular orientation step has been completed, laminating a plurality of resin layers including the resin layer where the resin molecules of the portion have been oriented in the Y-axis direction.
Regarding claims 22 and 25, claims 22 and 25 depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 26, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a third molecular orientation step of, when the second insulating base material formation step has been completed, irradiating a portion to be the first region with a light beam or a laser beam from the first main surface, in order to cause a degree of resin molecular orientation in the first region in the Y-axis direction to be greater than a degree of resin molecular orientation in the second section of the insulating base material in the Y-axis direction.
Regarding claim 27, claim 27 depends from a claim which contains allowable subject matter.
Regarding claim 26, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a second insulating base material formation step of forming the insulating base material; and a fourth molecular orientation step of, when the second insulating base material formation step has been completed, irradiating a portion to be the second region with a light beam or a laser beam from the second main surface, in order to cause a degree of resin molecular orientation in the second region in the X-axis direction to be greater than a degree of resin molecular orientation in the second section of the insulating base material in the X-axis direction.
Regarding claim 29, claim 29 depends from a claim which contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847